Proceeding pursuant to CPLR article 78 to review determinations of the respondent which, after a hearing, (1) suspended the restaurant liquor license of petitioner Croton Colonial Restaurant & Diner, Inc., for 10 days and (2) sent a letter of warning to petitioner Cortlandt Colonial Restaurant, Inc. Determinations confirmed and proceeding dismissed on the merits, without costs or disbursements. The authority’s determinations that petitioners were guilty of the charges are supported by substantial evidence. The penalties imposed by the authority are not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.